          Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

THERESA SLACHTA                      :       JURY TRIAL DEMANDED
    Plaintiff                        :
                                     :
     v.                              :
                                     :       CASE NO.:
AVENTURA AT CREEKSIDE,               :
LLC, AND AVENTURA HEALTH             :
GROUP, LLC                           :
     Defendants

                                 COMPLAINT

     Plaintiff Theresa Slachta (“Ms. Slachta”) by her attorney, George R.

Barron, Esquire, for her Complaint alleges as follows:

                         JURISDICTION AND VENUE

     1.     This action for declaratory, injunctive, monetary and other

appropriate relief is brought by named Plaintiff against the Defendants to

redress intentional violations by Defendants of rights secured by the laws of

the United States and the statutory and common law of the Commonwealth

of Pennsylvania.

     2.     Defendants wrongfully discriminated against, wrongfully

terminated, and unlawfully deprived Ms. Slachta of her rights under the,

Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights

Act of 1964 (“Title VII”) and the Pennsylvania Human Relations Act

(“PHRA”).


                                         1
           Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 2 of 11




      3.     This Court has jurisdiction over this action pursuant to, inter alia,

28 U.S.C. §§1331 and 1367. Venue is proper in the Middle District of

Pennsylvania under 28 U.S.C. § 1391(b) because most of the events and

omissions complained of occurred in this judicial district.

      4.      Ms. Slachta filed a Charge with the Equal Employment

Opportunity Commission (“EEOC”), dual filed with the Pennsylvania Human

Relations Commission (“PHRA”) on September 25, 2019 and received a

Right to Sue letter on March 5, 2021. All statutory and jurisdictional

prerequisites to suit have been met.

                                     THE PARTIES

      5.     Plaintiff Theresa Slachta is a resident of Dunmore, Pennsylvania.

      6.     Defendant Aventura at Creekside LLC, and Defendant Aventura

Health Group, LLC (collectively “Defendants”), are both Pennsylvania

Limited Liability Companies with a place of business at 45 North Scott St.,

Carbondale, PA 18407.

                                STATEMENT OF FACTS

      7.      Ms. Slachta was employed by Defendants or their

predecessors from approximately 2002 to May 20, 2019.

      8.      From approximately 2002 to May 20, 2019, Ms. Slachta worked

at the skilled nursing facility located at 45 North Scott Street, Carbondale,


                                          2
             Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 3 of 11




Pennsylvania (“the Carbondale facility”).

        9.      Ms. Slachta began her career at the Carbondale facility as a

Licensed Practical Nurse.

        10.     In the course of her seventeen (17) year career at the

Carbondale facility, Ms. Slachta worked her way up through positions of

increasing responsibility.

        11.     In the course of her seventeen (17) year career at the

Carbondale facility, Ms. Slachta held the positions of Registered Nurse,

Charge Nurse, Assistant Director of Nursing, Director of Nursing and

Nursing Home Administrator.

        12.     Ms. Slachta became Nursing Home Administrator (“NHA”) of

the Carbondale facility in approximately 2012.

        13.     Ms. Slachta was qualified for the position of NHA.

        14.     At the time of her termination, Ms. Slachta was 69 years of age.

        15.     Ms. Slachta is female.

        16.     Upon information and belief, Defendants began managing the

Carbondale facility on December 1, 2018.

        17.     Upon information and belief, Defendants also purchased two

(2) other skilled nursing facilities in Pennsylvania in or about December

2018.



                                          3
        Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 4 of 11




     18.   Upon information and belief, Moishe Kaszier (“Mr. Kaszier”) is

Defendant’s Chief Operating Officer (“COO”).

     19.   From December 2018 to May 20, 2019, Mr. Kaszirer was Ms.

Slachta’s immediate supervisor.

     20.   Upon information and belief, Mr. Kaszirer is approximately 40

years of age, and is significantly younger than Ms. Slachta.

     21.   On or about May 20, 2019, Mr. Kaszirer informed Ms. Slachta

that Defendants were terminating her employment.

     22.   Upon information and belief, Mr. Kaszier made the decision to

terminate Ms. Slachta’s employment.

     23.   In the course of the termination meeting, Mr. Kaszirer told Ms.

Slachta “maybe you are in healthcare too long.”

     24.   In the course of the termination meeting, Mr. Kaszirer told Ms.

Slachta “you’re old enough that you don’t have to work anymore”.

     25.   Defendants attributed Ms. Slachta’s termination to Department

of Health (“DOH”) citations issued to the Carbondale facility months earlier.

     26.   Prior to the date of her termination, Defendants did not indicate

that they blamed Ms. Slachta for the DOH citations.

     27.   Upon information and belief, Defendants formally disputed the

DOH citations, and hired a third party compliance consultant that concluded

the DOH citations should not have been issued.

                                      4
        Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 5 of 11




      28.      In the course of the termination meeting, Mr. Kaszirer asked

Ms. Slachta’s permission to tell Carbondale facility’s staff that Ms. Slachta

had retired.

      29.      Ms. Slachta told Mr. Kaszirer that she had no intention of

retiring, and refused to give Mr. Kaszirer permission to so inform the

Carbondale facility’s staff.

      30.      Upon information and belief, Defendants nonetheless informed

the Carbondale facility’s staff that Ms. Slachta had retired.

      31.      On or about May 20, 2019, Defendants replaced Ms. Slachta

with a substantially younger male NHA.

      32.      Upon information and belief, the male NHA chosen to replace

Ms. Slachta was approximately thirty (30) years of age, significantly

younger than Ms. Slachta.

      33.      Upon information and belief, when Defendants purchased the

three (3) Pennsylvania nursing home facilities in or around December

2018, two (2) of those facilities had female NHAs.

      34.      Ms. Slachta was one of the two female NHAs.

      35.      Upon information and belief, in or about May 2019, Defendants

replaced the other female NHA with a male NHA.



                                         5
         Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 6 of 11




      36.    Upon information and belief, the male NHA that pre-dated

Defendant’s ownership of the facility was not replaced, and is still employed

as a NHA.

      37.    Upon information and belief, Defendants systematically

replaced female NHAs with male NHAs.

      38.    Upon information and belief, Defendants systematically

replaced NHAs over the age of 40 with significantly younger NHAs.

      39.    Upon information and belief, the significantly younger male

NHA that Defendants chose to replace Ms. Slachta had significantly less

experience than Ms. Slachta.

      40.    Upon information and belief, the significantly younger male

NHA that Defendants chose to replace Ms. Slachta was less qualified for

the position than Ms. Slachta.

                           COUNT ONE
                AGE DISCRIMINATION IN VIOLATION OF
            THE AGE DISCRIMINATION IN EMPLOYMENT ACT

      41.    All previous paragraphs are incorporated herein and referenced

as if set forth in full.

      42.    At all times relevant hereto, Ms. Slachta was more than forty

(40) years of age.

      43.    At all times relevant hereto, Ms. Slachta was qualified for the

position of NHA.

                                       6
         Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 7 of 11




      44.     On or about May 20, 2019, Defendants terminated Ms.

Slachta’s employment and replaced her with a substantially younger

individual.

      45.     Defendants terminated Ms. Slachta’s employment because of

her age.

      46.     Defendants knew or should have known that its termination of

Ms. Slachta’s employment was prohibited the law.

      47.     Based upon the foregoing, Ms. Slachta alleges that Defendants

did violate the Age Discrimination in Employment Act.

                            COUNT TWO
                 AGE DISCRIMINATION IN VIOLATION OF
               THE PENNSYLVANIA HUMAN RELATIONS ACT

      48.     All previous paragraphs are incorporated herein and referenced

as if set forth in full.

      49.     Based upon the foregoing, Ms. Slachta alleges that Defendants

did violate the Pennsylvania Human Relations Act.

                              COUNT THREE
                  SEX DISCRIMINATION IN VIOLATION OF
                TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

      50.     All previous paragraphs are incorporated herein and referenced

as if set forth in full.

      51.     Defendants replaced Ms. Slachta, a female, with a male NHA.



                                      7
         Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 8 of 11




      52.    When Defendants purchased the three (3) Pennsylvania

nursing home facilities, two (2) of those facilities had female NHA’s.

      53.    Upon information and belief, in or about May 2019, Defendants

replaced the other female NHA with a male NHA.

      54.    Upon information and belief, the male NHA that pre-dated

Defendant’s ownership of the facility was not replaced, and is still employed

as NHA.

      55.    Based upon the foregoing, Ms. Slachta alleges that Defendants

did violate Title VII of the Civil Rights Act.

                            COUNT FOUR
                 SEX DISCRIMINATION IN VIOLATION OF
               THE PENNSYLVANIA HUMAN RELATIONS ACT

      56.    All previous paragraphs are incorporated herein and referenced

as if set forth in full.

      57.    Based upon the foregoing, Ms. Slachta alleges that Defendants

did violate the Pennsylvania Human Relations act.

WHEREFORE, Ms. Slachta respectfully requests that this Court:

      (a) Enter a declaratory judgment that Defendant’s action, policies,

practices and procedures complained of herein have violated and continue

to violate the rights of Ms. Slachta as secured by the statutes of the United

States and the Constitution, statutes and common law of the

Commonwealth of Pennsylvania;

                                         8
        Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 9 of 11




      (b) For Count One, award to Ms. Slachta back pay and front pay

damages for lost income and benefits at the same level as if she had been

fully employed since her termination by Defendants, compensatory

damages to compensate Ms. Slachta for future pecuniary losses, emotional

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life,

emotional distress, anguish and humiliation, loss of her self-esteem and

ability to provide herself with the rewards of her chosen career, liquidated

damages, interest, costs, disbursements and reasonable attorney fees; and

      (c) For Count Two, award to Ms. Slachta an amount to be determined

at trial, including back pay and front pay damages for lost income and

benefits at the same level as if she had been fully employed since her

termination by Defendants, compensatory damages to compensate Ms.

Slachta for future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, emotional

distress, anguish and humiliation, loss of her self-esteem and ability to

provide herself with the rewards of her chosen career, interest, costs,

disbursements and reasonable attorney fees; and

      (e) For Count Three, award to Ms. Slachta an amount to be

determined at trial, including back pay and front pay damages for lost

income and benefits at the same level as if she had been fully employed

since her termination by Defendants, compensatory damages to

                                      9
       Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 10 of 11




compensate Ms. Slachta for future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life,

emotional distress, anguish and humiliation, loss of her self-esteem and

ability to provide herself with the rewards of her chosen career, punitive or

exemplary damages in a monetary award in order to discourage future

unlawful behavior, interest, costs, disbursements and reasonable attorney

fees; and

      (f) For Count Four, award to Ms. Slachta award to Ms. Slachta an

amount to be determined at trial, including back pay and front pay damages

for lost income and benefits at the same level as if she had been fully

employed since her termination by Defendants, compensatory damages to

compensate Ms. Slachta for future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life,

emotional distress, anguish and humiliation, loss of her self-esteem and

ability to provide herself with the rewards of her chosen care; and

      (g) Grant to Ms. Slachta such additional relief as this Court deems

just and proper.




                                      10
 Case 3:21-cv-00834-KM Document 1 Filed 05/07/21 Page 11 of 11




                       DEMAND FOR JURY

Plaintiff demands a jury trial for all claims triable by a jury.


                                S/George R. Barron
                                George R. Barron, Esquire
                                Counsel for Plaintiff PA ID. #88747
                                88 North Franklin Street
                                Wilkes Barre, PA 18701
                                (570) 824-3088




                                  11
